DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 02/10/2022.

Examiner’s statement of reason of allowance

The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 02/11/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
 	The present relates to receiving a request for an item of content from a computing device, the request comprising a security token associated with the com-puting device and an identifier of a group of domains, identifying the group of domains from the identifier, and retrieving a security key associated with the group of domains. The method further includes decrypting a signature of the security token, identifying an 
authentication string, determining that the authentication string matches a server authentication string, and identifying characteristics of the security token. The characteristics of the security token include a confidence score. The method further includes comparing the confidence score of the security token to a threshold, 
 
 
	Independent claims 1 and 11, recite the uniquely distinct features of “ decrypting, by the server device, a signature of the security token using the security key; identifying, by the server device, an authentication string associated with the security token; determining, by the server device, that the authentication string matches a server authentication string; responsive to the determination that the authentication string matches the server authentication string, retrieving, from the request and by the server device, a second security key included in the request; responsive to the determining that the authentication string matches the server authentication string and that a second authentication string associated with the security token matches a second server authentication string, identifying, by the server device, characteristics of the security token,

The closest prior art, (Lee US 2019/0081958), discloses providing monitoring information on a vehicle. In one embodiment of the present invention, a vehicle control device installed in a vehicle includes: at least one of an instrument panel and a display; and a control module for controlling at least one of the instrument panel and the display. The control module obtains first control information by monitoring the vehicle internal network of the vehicle, generates second control information on the vehicle internal 

The closest prior art, (Kuperman US 2018/0278624) discloses  an application programming interface (API) of a host device. A proxy is configured to handle network traffic between a host and a client. Clients engage the host through the proxy to access an API of the host. An authorized client-side application permitted use of the API is distributed to clients and includes a Software Development Kit configured to generate a unique token and provide the token in association with an API request when challenged by the proxy. For example, the proxy may challenge a client to present a token in response to receiving an API request lacking a token or when a token is expired. The proxy verifies the token to authenticate the client and permits authorized clients access to the API by passing API requests received from authenticated clients on to the host for servicing.  	

The closest prior art (Canning US 2015/0150110) discloses A computer receives a request for protected user data with an access token presented by a client as authorization for the client to access the protected user data in a delegated environment. The computer parses the request to create a device fingerprint identifying the device submitting the request for the client. The computer compares the device fingerprint of the request to a previously stored device fingerprint of an authorized device associated with the access token. The computer automatically determines whether to identify the access token as potentially misappropriated based on the comparison of the device fingerprint of the request to the previously stored device fingerprint.
However, the prior art of record, either individually or in a reasonable combination, fails to disclose or suggest the underline limitations when in combination with the remaining limitations currently recited in the independent claims 1, and 11. In addition, updated search also did not yield any new applicable prior art with respect to the underlined limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496